Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Note: Claims 1-4, 7, 11, 21, 22, 24-28, 31, 34, 35, and 38 are allowable pending the below double patenting rejections and 35 USC 112b rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“a receiving module”, “a conversion module”,  “a processing module”, and “a training module” while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims,  For purposes of prior art, it shall be 


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a receiving module” in claim 1
“a conversion module” in claim 1
“a processing module” in claim 1

“a training module” in claim 11

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 and 25-27 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-7, and 13-17 of copending U.S. Serial No.  16719035. It would have been obvious to one of ordinary skill in the art to omit the step of using a speech and an image model as it is inherent to use such models or databases to process speech/images in some capacity, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Present invention claim			Conflicting claim
obtain a target area according to a target voice instruction conversion model, wherein the target area is a processing area of the image to be processed; and a processing module configured to process the target area according to the image processing instruction and a target image processing model.  
2. (Original) The image processing device of claim 1, wherein the conversion module is configured to: convert the voice signal into text information through a voice recognition technology, convert the text information into the image processing instruction through a natural language processing technology and the target voice instruction conversion model, and divide the image to be processed into areas according to granularity 
3. (Original) The image processing device of claim 1, wherein the conversion module is further configured to:  3 of 10Rimon Ref. No. 51-00002-US Client Ref. No. PCT19498HWJ convert the voice signal into the image processing instruction through the voice recognition technology, a semantic understanding technology, and the target voice instruction conversion model, and divide the image to be processed into areas according to the granularity of semantic areas in the image processing instruction and the image recognition technology, and obtain the target area.




4. The image processing device of claim 2, wherein the neural network operation subunit is specifically configured to: convert the voice signal into text information through a voice recognition technology, convert the text information into the image processing instruction through a natural language processing technology and the target voice instruction conversion model, and divide the image to be processed 

5. The image processing dev ice of claim 2. Nwherein the universal operation subunit is specifically configured to: convert the voice signal into the image processing instruction through the voice recognition technology, a semantic understanding technology, and the target voice instruction cony ersion model, and divide the image to be processed into areas according to the granularity of semantic areas in the image processing instruction and the image recognition technology. and obtain the target area.  

6. The image processing device of claim 3. wherein the universal operation subunit is specifically configured to: convert the voice signal into text information through 

7. The image processing dex ice of claim 3. wherein the universal operation subunit is configured to: convert the voice signal into the image processing instruction through the voice recognition technology and the semantic understanding technology, and  68Rimon Ref. No. 51-00002-US2 Client Ref. No. PCT19498HWJ-SQ1714653 divide the image to be processed into areas according to the granularity of semantic areas in the image processing instruction and the image recognition technology, and obtain the target area.





Claims 1 and 25 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of copending U.S. Serial No.  16/718,981. It would have been obvious to one of ordinary skill in the art to omit the step of using a speech and an image model as it is inherent to use such models or databases to process speech/images in some capacity, In re Karlson 136 USPQ 184 (1963): "Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before"

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Present invention claim			Conflicting claim
1.  An image processing device, comprising: a receiving module configured to 
receive a voice signal and an image to be processed;  a conversion module 
configured to convert the voice signal into an image processing instruction and 
obtain a target area according to a target voice instruction conversion model, 
wherein the target area is a processing area of the image to be processed;  and 
a processing module configured to process the target area according to the 
image processing instruction and a target image processing model











Allowable Subject Matter
Claims 1-4, 7, 11, 21, 22, 24-28, 31, 34, 35, and 38 are allowable pending the above double patenting rejection.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

WANG; Xiyong et al.	US 20190228762 A1
	Image pattern recognition.
OGAWA; HIROAKI	US 20190057696 A1
	Pattern analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 7 PM.
(571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov